On Motion for rehearing.
MORROW, P. J.
It is charged in the indictment that the offense was committed while the appellant was driving a motor vehicle upon a public highway situated in Ran•dall county, Tex. That the appellant drove an automobile while intoxicated was proved. That it was driven upon the various streets of the city of Amarillo was likewise established. It was also shown that certain of the streets of Amarillo upon which the appellant drove the automobile while intoxicated, namely, Twenty-Ninth street and Thirty-Second avenue, were in Randall county, Tex. It is made to appear from the record that the city of Amarillo (which is the county seat of Potter county) is situated partly on the division line between Potter county and Randall county ; that .is to say, that its streets, mainly those mentioned above, are embraced in part of the territory of Randall county.
It is urged that the proof that the car was driven upon the streets of the city of Amarillo does not prove the averment in the indictment to the effect that the offense was committed upon a public highway. Incidentally, in that connection, it is urged that there is no proof that Amarillo was an incorporated town or city. Touching the latter contention, the records in the office of the secretary of state show that the charter of the city of Amarillo was filed in November, 1913, and was amended in' January, 1926. It is provided by statute (article 1174, Rev. St. 1925) that the city charter, when registered, becomes a public act of which all courts take judicial notice without further proof. See Bowers v. International-Great Northern R. Co. (Tex. Civ. App.) 286 S. W. 591. See also article 1313, concerning the filing of charters with the secretary of state.
*785Proof that the car was driven upon a street is sufficient to meet the averment in the indictment that it was on a public highway. See Pence v. State, 110 Tex. Cr. R. 378, 9 S. W.(2d) 348; also, Inness v. State, 106 Tex. Cr. R. 524, 293 S. W. 821. The conclusion reached and stated by this court in the cases mentioned is in accord with many judicial announcements in other states. In Shannon v. Martin, 164 Ga. 872, 139 S. E. 671, 672, it is said: “ ‘Roads’ and ‘highways’ are generic terms, embracing all kinds of public ways, such as county and township roads, streets, alleys,” etc. “A ‘street’ is a highway, but a ‘highway’ is not necessarily a street.”
In State v. Sakowicz, 98 N. J. Law, 905, 125 A. 322, a case involving the prosecution for driving while intoxicated, it is said: “Every public thoroughfare is a ‘public highway’ within the act penalizing driving while intoxicated upon a public street or highway.”
See also Rodgers v. Hess, 325 Ill. 603, 156 N. E. 811; Omaha & Council Bluffs St. Ry. Co. v. City of Omaha, 114 Neb. 483, 208 N. W. 123. The opinion of this court in the case of Ex parte Kuehne, 111 Tex. Cr. R. 363, 12 S. W.(2d) 790, construing another statute, has some bearing upon the interpretation of the one at present under consideration.
Our further investigation of the subject leads us to the conclusion that in affirming the judgment upon the original hearing the proper disposition of the appeal was made.
. The motion for rehearing is overruled.